aD

 

Case 3:18-cr-00465-MMC Document 187

Randall E. Kay (State Bar No. 149369)
rekay@jonesday.com

JONES DAY

4655 Executive Drive

Suite 1500

San Diego, CA 92121.3134
Telephone: +1.858.314.1200
Facsimile: +1.844.345.3178

Neal J. Stephens (State Bar No. 152071)
nstephens@jonesday.com

JONES DAY

1755 Embarcadero Road

Palo Alto, CA 94303

Telephone: +1.650.739.3939

Facsimile: +1.650.739.390

Marcus S. Quintanilla (State Bar No. 205994)
mquintanilla@jonesday.com

JONES DAY

555 California Street, Suite 2600

San Francisco, CA 94104.1501

Telephone: +1.415.626.3939

Facsimile: +1.415.875.5700

Attorneys for Victim
MICRON TECHNOLOGY, INC.

Filed 06/21/21 Page 1 of 28

FILED
JUN 21 2021

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
V.

UNITED MICROELECTRONICS
CORPORATION et al.,

Defendants.

 

 

 

NAI-1518763473v7

Case No. 3:18-cr-00465-MMC

VICTIM MICRON TECHNOLOGY,
INC.’S, MOTION TO MODIFY AND
TO QUASH

Date: July 21, 2021

Time: 2:15 pm

Judge: Hon. Maxine M. Chesney
Courtroom: 7, 19th Floor

Case No. 3:18-cr-00465-MMC

MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

©
W,
G>
&

 

yud Wik Qila

A

 
Case 3:18-cr-QQ465-MMC Document 187 Filed 06/21/21 Page 2 of 28
So © NSN HN A S&F WY] NH

bw bP BR KO KH KR WO RO ROO mr ee eee
on NH Oh FSF BH! NY SH Oo Oo OMeUlGS  ONOUULU UML ULL lClU CO

 

Case $:18-cr- 00465 MMC Document 187 Filed o6/21eh Page 3 of 28

NOTICE OF MOTION AND MOTION
PLEASE TAKE NOTICE THAT on July 21, 2021 at 2:15 p.m., or as soon thereafter as

the matter may be heard by the above-titled Court, located at 450 Golden Gate Avenue,

San Francisco, CA 94102, Courtroom 7, before the Honorable Maxine M. Chesney, nonparty
victim Micron Technology, Inc. (“Micron”) will, and hereby does, respectfully move to modify
Requests 1-5 and 7, and to quash Requests 6 and 8-22, from the subpoena of Defendant Fujian
Jinhua Integrated Circuit Co., Ltd. (“Jinhua”), served pursuant to Federal Rule of Criminal
Procedure |7(c) on June 1, 2021.

This Motion is made on the grounds that compliance with Requests 1-22 as currently
drafted would be oppressive and unreasonable because Jinhua has not complied with the
requirements for a Rule 17(c) subpoena articulated by the Supreme Court in United States v.
Nixon, 418 U.S. 683 (1974).

Micron’s motion is based on this Notice of Motion and Motion; the attached
Memorandum of Points and Authorities; the Declaration of Neal J. Stephens and exhibits filed
concurrently herewith; the pleadings and papers on file in this action; the oral arguments of

counsel; and such further argument and material as the Court may consider.

Dated: June 21, 2021 Respectfully submitted,
JONES DAY

By: s/ Neal J. Stephens
Neal J. Stephens

Attorneys for Victim
MICRON TECHNOLOGY, INC.

NAI-1518763473v7 Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
Oo 8.28 ~~ DB BP WG HN —

NO BM HB NO BDO DR DD RD ORD mmm meme
oo I BA rH FS WY NYO —| DBD ODO CO HN HD OH FP WY HY —-| OS

Case 3:18-cr-00465-MMC Document 187 Filed 06/211 Page 4 of 28

 

 

 

ame,
TABLE OF CONTENTS
I. INTRODUCTION ...... cc cetectensonseccscescnscscnscsseeeaseessescssssseseessssssssssuuauseuseseuseseusevansececsrsees 1
TT. BACKGROUND ..... ee cesessceseseccsseesecessssscessessssessessassceacsesaccassnseusevecsensesassussucecsesessaneseesssseeees 3
A. Jinhua’s Indictment for Theft of Micron’s Trade Secrets and Related Criminal and
Civil ACTIONS ...........ccccccceseeessecceeccecceccnssesesnsseeseasesessaasaaasaeeseaeeneeeaseessessnessesssccssssessssscessesseeses 3
B. Jinhua’s Rule 17(c) Subpoena to Micron... cee eesseeeeesesenscsseseosevevsssssssssosnssersseenseneasees 4
TIT. LEGAL STANDARD... ccccesscsessesetsecencsccsssecsccsesssssssesensssnsssssessssossosoososeoseasessescssnaaacnseeseneens 5
A. A Rule 17(c) Subpoena Is Not a Discovery Device... sessssssscsscsssesssescsssseeeeeeneneneeees 5
B. Rule 17(c) Subpoenas Must Be Limited to Relevant, Admissible, and Specific
Materials Not Otherwise Procurable from Another SOurce...........csssssseeecssesesseseeeseeeeeeees 6
C. A Rule 17(c) Subpoena Should Be Quashed or Modified Where It Strays Outside a
Narrowly Limited Scope .........ccscsccsessssssscsssssssecssscssssssssssseseenseesennessensensenseneeseesensneassaneaes 8
TV. ARGUMENT ...........sccccsscssessssscsescsscevsesessssssssssssssesassavansevsonsnsoososssgnsssauasascesuscsessssesseseesrensonseseees 9
A. The Court Should Modify Requests 1-5 and 7 to Bring Them within the Scope of
Rulle 17(C).......c:ccccccsssceescssceeccscscesssseccsstessnsssnsessneessssssasesssosesesssosscosascoessosasnssecsuscenesessentauseese 9
B. Jinhua’s Remaining Document Requests Should Be Quashed .............ssscesssssereesesensseenee 10
1. Draft Policies and Investigations (Requests 6 and 8).......csccssssccsssssssscccsssssseeseseeneeee 10
2. Reverse Engineering by Micron (Requests 10-12) ...........cscscsescsscssssseeressseseeeeeessseees 12
3. Recruitment Efforts by Micron (Requests 16-17)...........ssesssessssssssssecessssseseenssscrserens 14
4. Micron’s Competitive Analyses and Communications (Requests 21-22) ............e00 14
5. Micron’s “Final List” of Development Tools (Request 15)...........:cssssseccsssesetsssereeeees 16
6. Communications with U.S. and Taiwan Governments (Requests 18-19)... 16
7. Micron’s DRAM Plans in China (Request 20) ..............ssecscecssesssessenssssssessesseeesensensees 17
8. Micron’s Trade Secret and Patent Analyses (Requests 9 and 13)... ecssseseetereeee 18
9. Micron’s Analysis of the Value of Its Trade Secrets (Request 14).........:seccssssseesees 19
| V. CONCLUSION .........c.cccsscssesessceececsceceecesensosscsecsesenerssrssesssssesaeatsstssscossecessoessessseeesssseasoaseunenereees 20
NAI-1518763473v7 -i- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
nO & Ww Nw

co Oo ~ DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case $:18-cr-00462MMC Document 187 Filed 06/212) Page 5 of 28

 

TABLE OF AUTHORITIES
Page
CASES
Bowman Dairy Co. v. United States,
341 U.S. 214 (1951). eecscttsssnssesccsccneeasensenensseseesssesssesessenssosesessessessesessassessussesescessessesensnssess 6
Brady v. Maryland,
373 U.S. 83 (1963) ...scccscecsscecsccecessecencecscesceececessesesceesssacsecaesatsceansensseessnessetsesersssecacegessesoeeeseess 16
Giglio v. United States,
405 U.S. 150 (1972)... ceceesssescesesssseeeccescssessssssseneesnsensescesseestssstecensnecesesessnsssceaesssscasseesoneeseerees 16
Hickman v. Taylor,
329 U.S. 495 (1947) ...cccccccsessssssscsscssesenesssssssessessessesacsnesceseeseeseesscacsnceneeneeaseaceessecseseesseseesass 11,19
United States v. Arditti,
955 F.2d 331 (Sth Cir. 1992)... .csccsssccsssessesssesssssscsssssssnsssscscesecsecececsnscsacesssescessseasensssesonsens 8, 14
United States v. Beckford,
964 F. Supp. 1010 (E.D. Va. 1997)... essesssssesecsessnseeseescccceseasensesesnessesesesssssecssceseeecansanane 16
United States v. Bookie,
229 F.2d 130 (7th Cir. 1956)... ccccccsccssssssssessersssssssecssssseccsccsccsscesssscsessecencsecsceaesaceacensersssseasees 7
United States v. Collins,
No. 11-CR-00471, 2013 WL 1089908 (N.D. Cal. Mar. 15, 2013)... cee eeeesseeeseeeeeees passim
United States v. Eden,
659 F.2d 1376 (9th Cir, 1981)... cecccsssesceescessecessesceeesescecsececcceeeaceeceesscesevseetaceaseneneeaeecoassees 7,9
United States v. Fields,
663 F.2d 880 (9th Cir. 1981)... cccscsccsssscescescessssssscscsecsaceccsccsecesceessscsessessnsescaneseeases 7, 8, 13, 14
United States v. Ganesh,
No. 16-cr-00211, 2018 WL 9732209 (N.D. Cal. June 20, 2018) ..0..... eee eeceessccsececseessenensensene 8
United States v. Hang,
75 F.3d 1275 (8th Cir. 1996)... eecessescessetscssessessececeeceececceeceesseceecseeseeeecersscessessessssuessessesaes 6
United States v. Johnson,
No. CR 94-0048 SBA, 2008 WL 62281 (N.D. Cal. Jan. 4, 2008)... ee eeeeeeeneeneeeee passim
NAI-1518763473v7 - ti- Case No. 3:18-cr-00465-MMC

 

MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
bh WwW

oC fF NN BDO MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case $:18-cr-00469.MMC Document 187 Filed o6/21/2), Page 6 of 28

United States v. Layton,

90 F.R.D. 514 (N.D. Cal. 1981) oe cccceceseesetsscesessasensesscarseressssosscescansessensersnseeeres 6,7, 12
United States v. Louis,

No. 04 CR, 203, 2005 WL 180885 (S.D.N.Y. Jan. 27, 2005) oo. eeceeccecsseesnseeeeeettseesseeseceees 8, 13
United States v. Nixon,

418 US. 683 (1974)... ccssccccscsssesecseesceccesceseesseassnsssesssaserssssossonseaseaseaseescasnsaesensnesseessoos passim
United States v. Reed,

726 F.2d 570 (9th Cir, 1984)... csscssessensssesnnceasesesesenecsessssecesssansesscenseussersnseeseeeeses ene passim

| United States v. Reyes,

239 F.R.D. 591 (N.D. Cal. 2006) no. eceecnsenenensensensessensneseesessnssessessnsssssssnesaseqesese passim
United States v. Tomison,

969 F. Supp. 587 (E.D. Cal. 1997)... .sccssssssssssssccssrsssessesseessesssesssnsesnseeeeensseesssecsesesnerenenees 9,18
United States v. Vought,

69 F.3d 1498 (9th Cir. 1995)... escccssensseececcesssccscessesessessenssnvsessesseessssstsataccsceessasescenseesens 7, 12
Upjohn Co. v. United States,

A449 U.S. 383 (1981)......ccscssssssscscscsssessescsssessessassaceasecessescesnesaseeeecessstessssnasnnnstscessscesseseessasess 11,19
STATUTES
18 U.S.C. § 18318) wo. ceccescencesesessseeseescescsscrcessenscsssssnsssassensansascesanssesseusessussasassersssesessesssssensensenses 3
18 U.S.C. § 1832... csssccsscsececencenssssensescssessesaesassscnseasensenesaseaseesesssessessensatseseneeeseesesaes 3,7, 12, 14
18 U.S.C. § 183903) wee eccscestssssscseccessccseessssesssenessseesensesaccesenesdeesonsessuseseesasesaesseseneees 7, 12, 14, 19
Jencks Act (18 U.S.C. § 3500)... ssccssersscescsscescsessnessenssneseseeseasesssrssaseaseatsetansessessessessusansnsonsoes 16
ULS.S.G. § 2B 1 cc eeescsceessescseesesetsceccscesssceecucsececssceececersasseesccasacessonssanatscessnessccesssssesessensoneesssessens 19
OTHER AUTHORITIES

2 CHARLES ALLAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE &

PROCEDURE § 275 (4th ed. 2021)... ccscscccsecscssscsscsnessscccsscssssssenensessssnsseescorsssessssaeeeserseneses 8, 18
Fed. R. Civ. P. 45 0... ccsssssssssscessesssssscesscsnsessesssessersscsseecssssasssssssesessesssnsssssscccscessesnecseseeseeesenensnenenenee 6
Fed. R. Crim, P. 16.............cccccssccsssssssssssscccessseecsnsessssrsssensncececssssesssnsnasecceesseneacaccerecsssensaeeseesens 2, 6, 16
Fed. R. Crim, P. 17 .....cccccccsscsscsssssscsssesnesencsacssccsssssessesenscsceeaceasseneensenaceccscesceessrsseesessessseseseeees passim

NAI-1518763473v7 - iti- Case No. 3:18-cr-00465-MMC

 

MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
co Co N NK AH Se WY DY

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case $:18-cr-O046S MMC Document 187 Filed 06/2 UE Page 7 of 28

 

 

 

Fed. R. Evid. 401 .....cceccccccttccsccscccsccsccccesssssscessssceccsssssvecesssscssssscsscssssctecesscsscesssscscsueusssssuseseesssssessesaee 7
Fed. R. Evid. 801 0... ee tsssssecsseeccseensssenssesscesessessesesenssesessesescsssssesencosossssessssssersnecensenaesevenes passim
Fed. R. Evid. 803 .....cc::cccccccccccccsccsesscccsessssccscssssscscssseececessccssssvaccsseccuscssscassecssscescseresvensesesessnncensaaaes 1]
\
NAI-1518763473v7 - iv- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
No

oO & SN DH HR F& WY

10
Ml
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case $:18-cr-00463.MMC Document 187 Filed 06/21 Page 8 of 28

I. INTRODUCTION

Defendant Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”), a Chinese state-owned
entity, stands charged with three criminal counts: conspiracy to commit economic espionage;
conspiracy to commit theft of trade secrets; and economic espionage. These charges arise from a
criminal scheme between Jinhua and co-conspirator United Microelectronics Corporation
(“UMC”)}—which has already entered a guilty plea—to steal the trade secrets of victim Micron
Technology, Inc. (“Micron”) for Jinhua’s use in the nascent Chinese dynamic-random access
memory (“DRAM”) industry. Jinhua’s criminal conduct, and the related criminal conduct of
UMC and other conspirators, has given rise to criminal prosecutions here and in Taiwan, and a
civil action before this Court. That civil case, which Micron filed in December 2017, remains
stayed at Jinhua’s request pending the outcome of Jinhua’s criminal trial.

In seeking to maintain the stay of discovery in Micron’s parallel civil suit, Jinhua claimed
there was a “considerable risk” that permitting civil discovery to proceed during the pendency of
its criminal case would jeopardize the integrity of the criminal proceedings, permitting the
prosecution to obtain information not discoverable under the Federal Rules of Criminal
procedure.' Yet, on June 1, 2021, Jinhua served Micron with a subpoena under Federal Rule of
Criminal Procedure 17(c), containing 22 wide-ranging requests, all of which are overbroad and
most of which have no relevance to the criminal proceeding.” Jinhua’s document requests
represent an improper effort to obtain civil discovery, and they must be rejected.

In a good-faith effort to comply with the arguably legitimate elements of Jinhua’s
subpoena, Micron has produced documents responsive to Requests 1-5 and 7: non-privileged
documents sufficient to show Micron’s policies and procedures for the protection of its trade
secrets. Accordingly, with regard to Requests 1-5 and 7, Micron seeks only an order modifying

them to conform to the proper scope of a Rule 17(c) subpoena, with which Micron is already

 

' See Def. Fujian Jinhua’s Opp’n to Pl. Micron’s Mot. to Lift Stay at 19, Micron v. UMC,
No. 3:17-cv-06932 (N.D. Cal. Dec. 18, 2020), ECF No. 259.

2 The subpoena is attached as Exhibit A to the Declaration of Neal J. Stephens (“Stephens
Decl.”), filed herewith. Each of the requests, and the grounds for modifying or quashing them,
are also set forth in Exhibit B to the Stephens Declaration.

NAI-1518763473v7 -l- Case No. 3:18-cr-00465-MMC

MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
mo S&S NN OO WA & WW NHN —

eo sa HN A SOHN Dll lUDOlUlUlCCUCCOlUOUUGNCUCUNDNO OW ND Ol OS

 

Case $:18-cr-O0469S MMC Document 187 Filed 06/2 a Page 9 of 28

complying.

Requests 6 and 8-22, however, are impermissible in all respects. These requests fall into

the following categories, grouped according to their deficiencies:

Requests 6 and 8 demand privileged, inadmissible, irrelevant material. These
requests seek Micron’s draft policies related to protection of its trade secrets, and
documents relating to any investigation of any misappropriation, without
limitation as to the entity conducting the investigation or its target.

Requests 10-12, 16-17, and 21-22 seek information that is irrelevant and
inadmissible, and the requests themselves are insufficiently specific. These
requests concern Micron’s efforts to reverse engineer competitors’ DRAM
technology; its recruitment of employees from other technology companies; and
any analysis it may have conducted of the business impact of UMC and Jinhua
entering the DRAM market.

Requests 15 and 18-20 seek information which, to the extent it is relevant, is
more readily available from the government in Rule 16 discovery, or publicly-
available sources, as opposed to a Rule 17 subpoena to Micron: the final list of
tools, equipment, and machines used to design and manufacture Micron’s 25 nm
DRAM devices; communications between Micron and the U.S. and Taiwanese
governments regarding Jinhua’s criminal prosecution; and Micron’s plans to
manufacture or sell DRAM in China.

Requests 9, 13, and 14 call for privileged, inadmissible, and irrelevant documents.
They demand Micron’s internal analysis of whether the documents and
information identified as trade secrets in the Indictment qualify as legally
protectable trade secrets; whether the patents identified in the Indictment
demonstrate misappropriation of these trade secrets; and the economic loss caused

by the misappropriation.

Requests 6 and 8-22 extend far beyond the permissible scope of a Rule 17(c) subpoena.

As the Supreme Court, the Ninth Circuit, and courts in this District have explained, Rule 17(c) is

NAI-1518763473v7

-2- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
&- WwW bh

oO Soe NSN NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cr-00465, MMC Document 187 Filed 06/21/24. Page 10 of 28

not a discovery device. Subpoenas under this rule must request specific, relevant, admissible,
non-privileged material not otherwise obtainable reasonably in advance of trial through due
diligence. In other words, a criminal defendant may not do what Jinhua attempts here—fashion a
vague theory of defense and cast a wide net into its victim’s files in the hope of turning up some
previously-unknown evidence. Micron is producing appropriate documents responsive to
Requests 1-5 and 7, but the remaining requests in Jinhua’s subpoena are impermissible and
should be quashed. Jinhua cannot use its Rule 17(c) subpoena as an end-run around the stay of
civil discovery.

Il. BACKGROUND

A, Jinhua’s Indictment for Theft of Micron’s Trade Secrets and Related
Criminal and Civil Actions

Micron is a global leader in the semiconductor industry and the only United States-based
company that manufactures DRAM. (See Indictment at 17-18 7 10, ECF No. 1.) On
September 27, 2018, the Department of Justice indicted Jinhua, as well as Taiwanese
semiconductor chip foundry UMC and three employees who left Micron for UMC—Stephen
Chen (“Chen”), J.T. Ho (“Ho”), and Kenny Wang (“Wang”)—for theft of Micron trade secrets
and international commercial espionage. (/d. at 2-13.) The Indictment describes a scheme
undertaken by Jinhua, UMC, Chen, Ho, and Wang to steal thousands of Micron trade-secret files,
use the trade secrets to help UMC develop DRAM technology, and transfer the stolen technology
to Jinhua for use in China. (/d. J] 16-53, 62-63.) Jinhua is charged with conspiring with UMC

 

and the other defendants to commit economic espionage and to commit theft of trade secrets, and
with economic espionage, all in violation of 18 U.S.C. § 1831(a) and 1832(a)(5). (/d. at 4-5.)

On October 28, 2020, UMC pleaded guilty to a superseding information, admitting to
theft of Micron trade secrets in violation of 18 U.S.C. § 1832(a)(3) and agreeing to pay a
$60 million fine. (Plea Agreement at 2 J 1, 12 § 10(a), ECF No. 148.) Chen, Ho, and Wang have
yet to appear in the criminal action, and Jinhua’s trial is set for February 14, 2022. (Am. Order
for Crim. Pretrial Preparation at 1 (Apr. 15, 2021), ECF No. 161.)

Jinhua’s indictment before this Court followed initiation of a criminal action in Taiwan, in

NAI-1518763473v7 -3- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
oOo fo NSN NN

10
11
12
13
14
1)
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cr-O0465 MMC Document 187 Filed 06/21/24 Page 11 of 28

which the Taiwanese court ultimately convicted Ho and Wang of stealing a vast number of
Micron trade secret files. The court sentenced Ho and Wang to multiple-year prison terms and
imposed a USD $3.4 million criminal fine on their employer, UMC. (Decl. of Jeanne Wang { 2,
Ex. 1 at 5-12, Micron v. UMC, 3:17-cv-06932 (Dec. 4, 2020), ECF No. 256-3.)

Jinhua’s criminal indictment also followed Micron’s filing, on December 5, 2017, ofa
civil lawsuit for trade secret misappropriation against Jinhua and UMC (Compl., Micron v. UMC,
ECF No. 1),? which was related to this case by the Court’s November 14, 2018 order. (ECF
No. 135.) Jinhua and UMC moved for a stay of Micron’s civil case in light of the U.S.
Indictment, which the Court granted on July 11, 2019. (ECF No. 247.) Jinhua then opposed
Micron’s subsequent motion, filed on December 4, 2020 (ECF No. 256), to lift the stay based on
UMC’s criminal plea and the Taiwanese convictions and related judgment. Jinhua argued, among
other things, that “there is considerable risk that the broader scope of civil discovery here will
impair the integrity of the parallel criminal proceeding.” (ECF No. 259 at 19.) Yet Jinhua now
effectively seeks an end-run around its civil stay with a sweeping subpoena seeking discovery
from victim Micron that is well beyond the bounds of Rule 17(c).

B. Jinhua’s Rule 17(c) Subpoena to Micron

On May 17, 2021, Jinhua applied ex parte and under seal for a trial subpoena directed to
Micron under Federal Rule of Criminal Procedure 17(c). (ECF No. 180.) The Court granted
Jinhua’s application, but noted that it did so without determining Jinhua’s compliance with the
requirements of Rule 17(c), which it would consider once Micron had a chance to respond. (See
id.) The Court further ordered Jinhua to serve a copy of the Court’s order on Micron, along with
the subpoena, which Jinhua did on June 1, 2021. (Stephens Decl. § 2.) Micron has not, however,
had the benefit of reviewing Jinhua’s 24-page motion seeking issuance of the subpoena, which
the Court referenced in its Order. (See ECF No. 180.)

Jinhua’s subpoena includes 22 sweeping discovery requests covering a time period well

beyond the termination of Chen, Ho, and Wang’s employment at Micron. (Compare Subpoena,

 

3 All citations in this paragraph are to Micron v. UMC, Case No. 3:17-cv-06932-MMC.
NAF-1518763473v7 -4- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
mo SS NN DO NN &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case $:18-cr-00465 MC Document 187 Filed 06/2 Page 12 of 28

Stephens Decl. Ex. A, at 12 § 14 (defining “Relevant Time Period” to extend from October 1,
2015 to September 27, 2018) with Indictment, ECF No. | at 16-17 ff 8, 9 (alleging that Chen,
Ho, and Wang had left Micron for UMC by April 2016).)* And the subpoena calls for any and all
documents falling within each of the Requests’ broad categories, rather than for specific
documents reasonably expected to be in Micron’s possession. (Subpoena, Stephens Decl. Ex. A,
at 14 § 1-2 (Instruction 1 states: “Pursuant to this subpoena, you must make all responsive
documents and things available for Jinhua’s inspection”; Instruction 2 adds that the Requests
“appl[y] to any requested documents that were created, dated, transmitted, received, copied,
downloaded and/or uploaded on a date within the specified date range.”).)

While all 22 Requests exceed the scope of a Rule 17(c) subpoena, Micron nevertheless
has produced documents properly responsive to Requests 1-5 and 7, and will produce any
additional, properly responsive documents identified during the completion of its reasonably
diligent search by July 31, 2021. (Stephens Decl. { 4.) Micron now respectfully requests that the
Court: (1) modify Requests 1-5 and 7 so that they only seek documents that fall within the
permissible scope of Rule 17(c)}—and which Micron is already producing; and (2) quash the
remaining Requests—No. 6 and Nos. 8 through 22—because responding would be unreasonable
and oppressive. On their face, the Requests disregard the limits imposed on a Rule 17(c)
subpoena by Supreme Court precedent and the Federal Rules of Criminal Procedure.

I. LEGAL STANDARD

A. A Rule 17(c) Subpoena Is Not a Discovery Device

Federal Rule of Criminal Procedure 17(c) permits a criminal defendant to compel
production of “books, papers, documents, data, or other objects.” Fed. R. Crim. P. 17(c)(1). The
rule further provides that a defendant may obtain a court order for “‘a subpoena requiring the
production of personal or confidential information about a victim,” which may be served on a
third party. Fed. R. Crim. P. 17(c)(3).

Rule 17(c) was not, however, “intended as a discovery device, or to allow a blind fishing

 

4 All citations to Stephens Decl. Ex. A are to the Declaration page numbers, rather than
the subpoena page numbers.

NAI-1518763473v7 -5- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
oOo SBS SN BD SF WY NHN —

NO NO NHN NO VY NY NY NO NO FF | FS FS SES SES Sl Sl hl
o ~~ KN Oh Fe |] BH SK lm OlUlUlUlCUCOUUULUlUCOCOUNGNLULlUNClCUCU OlRellUMhG ON

Case $:18-cr-00465 MMC Document 187 Filed 06/2 Me Page 13 of 28

expedition seeking unknown evidence.” United States v. Reed, 726 F.2d 570, 577 (9th Cir. 1984)
(internal quotation marks and citation omitted). “In contrast to its broader cousin in civil
procedure—Federal Rule of Civil Procedure 45—Rule 17(c) is narrow in scope.” United States
vy. Collins, No. 11-CR-00471, 2013 WL 1089908, at *2 (N.D. Cal. Mar. 15, 2013); see also
United States v. Reyes, 239 F.R.D. 591, 597 (N.D. Cal. 2006) (“Rule 17(c) is not as broad as its
plain language suggests, however, and it is more narrow in scope than the corollary rules of civil
procedure, which permit broad discovery.”).° “‘[MJere hope’ that the documents will produce
favorable evidence will not support the issuance of a subpoena.” United States v. Johnson,

No. CR 94-0048, 2008 WL 62281, at *2 (N.D. Cal. Jan. 4, 2008) (quoting United States v. Hang,
75 F.3d 1275, 1283 (8th Cir. 1996)); see also United States v. Layton, 90 F.R.D. 514, 516 (N.D.
Cal. 1981) (same).

B. Rule 17(c) Subpoenas Must Be Limited to Relevant, Admissible, and Specific
Materials Not Otherwise Procurable from Another Source

The Supreme Court has directed that a party seeking a Rule 17(c) subpoena must show:
“(1) that the documents are evidentiary and relevant; (2) that they are not otherwise procurable
reasonably in advance of trial by exercise of due diligence; (3) that the party cannot properly
prepare for trial without such production . . .; and (4) that the application is made in good faith
and is not intended as a general ‘fishing expedition.’” Nixon, 418 U.S. at 699-700 (finding
Rule 17(c) subpoena appropriate where prosecutor sought “certain tapes, memoranda, papers,
transcripts, or other writings relating to certain precisely identified meetings between the
President and others”). Thus, in addition to demonstrating that it cannot reasonably obtain the

requested materials from another source, the subpoenaing party also “must clear three hurdles:

 

> Rule 16 remains the primary (albeit limited) means by which criminal defendants may

make discovery requests, and Rule 17 was not intended to expand that process: “It was not
intended by Rule 16 to give a limited right of discovery, and then by Rule 17 to give a right of
discovery in the broadest terms. ... Rule 17(c) was not intended to provide an additional means
of discovery. Its chief innovation was to expedite the trial by providing a time and place before
trial for the inspection of the subpoenaed materials.” Bowman Dairy Co. v. United States, 341
USS. 214, 220 (1951) (citation omitted); accord United States v. Nixon, 418 U.S. 683, 698-99
(1974).

NAI-1518763473v7 -6- Case No. 3:18-cr-00465-MMC

MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
co So NN DH OO SF Ow NU

ro WO NY WN WN PO KO RD ROO me
o SBN OA SF WY NO Se Oo (OlLlUOODUlUMUGN UNCON OC elUMOUlULN UCU lCUO

Case $:18-cr-00465SMMC Document 187 Filed 06/21/24 Page 14 of 28

(1) relevancy; (2) admissibility; [and] (3) specificity.” Nixon, 418 U.S. at 688.°

Relevancy. A Rule 17(c) subpoena must seek evidence that would have a tendency to
make a fact of consequence in determining the action more or less probable than it would be
without the evidence. Nixon, 418 U.S. at 700 (Rule 17(c) subpoena must seek relevant evidence);
Fed. R. Evid. 401 (defining relevancy). The subpoenaing party “bears the burden of showing in
what respect the documents sought are material to any issue in the case.” Layton, 90 F.R.D. at
516 (citing United States v. Bookie, 229 F.2d 130, 133 (7th Cir. 1956)). “A mere hope that the
documents, if produced, may contain evidence favorable to the defendant’s case will not suffice.”
Id. “[V]Jague and conclusory assertions of relevance” also are not enough. United States v.
Vought, 69 F.3d 1498, 1502 (9th Cir. 1995). Rather, to demonstrate relevance, the subpoenaing
party must “show[] with a good deal of precision the substance of the material sought and the
purpose for which it would be offered.” Layton, 90 F.R.D. at 517.

In this case, the government must prove that Trade Secrets 1-8 are trade secrets, meaning
that Micron has taken reasonable measures to keep them secret and that they derive independent
economic value from not being generally known, see 18 U.S.C. § 1839(3), and that Jinhua
knowingly and wrongfully received and possessed Micron’s trade secrets, and conspired to steal
them. See 18 U.S.C. § 1832(a); (Crim. Dkt. | §f] 17, 51, 63.) To be permissible, Jinhua’s
subpoena must target only evidence that would make it more or less likely that Trade Secrets 1-8
qualify as trade secrets, or that Jinhua received, possessed, and conspired to steal them.

Admissibility. A Rule 17(c) subpoena must seek only admissible documents. Nixon, 418
U.S. at 688. Requests for hearsay documents are not permitted absent demonstration that a
hearsay exception applies. See Fed. R. Evid. 801(c); Collins, 2013 WL 1089908, at *4
(explaining that subpoena requests failed Nixon’s admissibility test where they called for hearsay,

and the requesting party “offer[ed] no . . . justification anywhere in their papers or oral argument”

 

6 The Ninth Circuit has consistently applied the Nixon test to Rule 17(c) subpoenas issued
to nonparties as well as the government, finding “no basis for using a lesser evidentiary standard

 

merely because production is sought from a third party rather than the United States.” United
States v. Fields, 663 F.2d 880, 881 (9th Cir. 1981) (quashing subpoena); see also Reed, 726 F.2d
at 577 (applying Nixon test); United States v. Eden, 659 F.2d 1376, 1381 (9th Cir. 1981) (same).

NAI-1518763473v7 -7- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
& Ww Nh

mo CO NN A WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cr-0O0465-MMC Document 187 Filed Oe/2 deg Page 15 of 28

-

for any hearsay exception). Nor can the subpoenaing party circumvent lack of admissibility by
claiming that it seeks evidence for use as impeachment. “The Ninth Circuit has also made clear
that seeking documents or other materials solely for purposes of impeachment ‘is generally
insufficient to justify the pretrial production of documents. . . .”” Johnson, 2008 WL 62281, at *2
(quoting Fields, 663 F.2d at 881).

Specificity. Rule 17(c)’s “intended purpose” is “to secure the production for a court
proceeding of specific admissible evidence.” Reyes, 239 F.R.D. at 605—06 (citing United States
v. Louis, No. 04 CR, 203, 2005 WL 180885, at *5 (S.D.N.Y. Jan. 27, 2005)) (quashing subpoena
seeking production of “any and all information related to stock options issued between 1994 and
1999”); see also Collins, 2013 WL 1089908, at *4 (quashing subpoena that sought ““all’
‘documents’ and ‘communications’ relating to [denial of service] attacks that took place over
several weeks”). “The requirement of ‘specificity’ under Rule 17 is not satisfied if the defendant
does not know what the evidence consists of or what it will show.” Johnson, 2008 WL 62281, at
*4 (citing United States v. Arditti, 955 F.2d 331, 346 (Sth Cir. 1992)); see also Reed, 726 F.2d at
577 (affirming denial of subpoena that “did not request specific documents, but sought entire
arson investigation files,” explaining that Rule 17(c) “was not intended . . . to allow a blind

fishing expedition seeking unknown evidence”) (quotation marks and citation omitted).

C. A Rule 17(c) Subpoena Should Be Quashed or Modified Where It Strays
Outside a Narrowly Limited Scope

“(T]he court may quash or modify [a] subpoena if compliance would be unreasonable or
oppressive.” Fed. R. Crim. P. 17(c)(2). This encompasses the circumstance where, as here, a
purported criminal subpoena has the breadth of a civil one, violating any one of the precepts laid
out in Nixon. See United States v. Ganesh, No. 16-cr-00211, 2018 WL 9732209, at *1 (N.D. Cal.
June 20, 2018) (quoting Nixon, 418 U.S. at 698 (“In interpreting the ‘unreasonable or oppressive’
standard, the Supreme Court explained that Rule 17(c) is ‘not intended to provide a means of
discovery for criminal cases.””).

A Rule 17(c) subpoena also “should be quashed or modified if it calls for privileged

matter.” Reyes, 239 F.R.D. at 598 (quoting 2 CHARLES ALLAN WRIGHT & ARTHUR R. MILLER,

NAI-1518763473v7 -8- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
mo Se NN DR DH FF WD KH —

oe NN KN A SF BHD ODO | —lClCOUlUlUOCOUlUClUCUCOUNSCUCUCONO RO Ol CO

Case 3:18-cr-00465SMMC Document 187 Filed 06/2 1/2 Page 16 of 28

FEDERAL PRACTICE & PROCEDURE § 275 (4th ed. 2021), at 258; United States v. Tomison, 969 F.
Supp. 587, 597-98 (E.D. Cal. 1997)).

The party seeking a Rule 17(c) subpoena—not the party moving to quash it—bears the
burden of demonstrating compliance with the Rule’s stringent requirements. Eden, 659 F.2d at
1381 (affirming order quashing subpoena where the issuing party “failed to meet his burden”).

IV. ARGUMENT

A. The Court Should Modify Requests 1-5 and 7 to Bring Them within the Scope
of Rule 17(c)

Because Jinhua filed its motion requesting issuance of its subpoena ex parte and under
seal, Micron is left to guess at the purported relevance and materiality of Jinhua’s requests. Most
of the requests, however, are plainly irrelevant, seek inadmissible hearsay, or are impermissibly
indefinite and overbroad and, therefore, should be quashed in their entirety.

Requests 1-5 and 7 are overbroad, ill-defined, and extend to material that would not be
admissible. However, they do appear to target an issue of at least some relevance—i.e., Micron’s
efforts to protect its trade secrets—so Micron is producing documents sufficient to respond to an

appropriately modified document request on these topics.

Request 1: “All versions of Micron’s employee handbook(s) that were in effect during the
Relevant Time Period.” (Stephens Decl., Ex. A at 17.)

Request 2: “Micron’s policies and procedures governing the protection and secrecy of
confidential and proprietary materials during the Relevant Time Period. .. .” (/d.)

Request 3: “Documents reflecting any training provided to Micron officers, directors,
employees, contractors or vendors during the Relevant Time Period regarding Micron's
policies and procedures governing (a) the protection of confidential and proprietary
materials; and (b) the prohibition on importing or accessing confidential or proprietary
information from other companies.” (/d.)

Request 4: “Micron’s policies and procedures for new officers, directors, employees or
contractors during the Relevant Time Period governing what materials, if any, they were
allowed to bring from former employers or other companies, and any Micron procedures
designed to prevent them from bringing confidential or proprietary information from other
companies to Micron.” (/d. at 17-18.)

Request 5: “Micron’s policies and procedures during the Relevant Time Period governing
the return of confidential and proprietary information by officers, directors, employees or
contractors who are terminated, resign or otherwise cease working for Micron, including
any restrictions on their ability to transport or take confidential or propriety materials or
information with them after leaving Micron.” (/d. at 18.)

NAI-1518763473v7 -9- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
oOo CO DBD S&S WwW bb

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cr-00465-MMC Document 187 Filed 06/24/21 Page 17 of 28

ao

Request 7: “Documents reflecting Micron’s enforcement of its policies and procedures
governing the protection of confidential and proprietary information during the Relevant
Time Period, including any suspension, termination or other disciplinary action taken
during the Relevant Time Period against officers, directors, employees or contractors who
violated such policies.” (/d.)

Nevertheless, Requests 1-5 and 7 significantly exceed the permissible bounds of a Rule
17(c) subpoena. While they call for some specific, relevant documents, their reach extends to
voluminous irrelevant and unidentified material. As explained by the Subpoena’s Instructions,
these requests demand production of “any” and “all” documents responsive to each Request. (See
Subpoena, Stephens Decl. Ex. A, at 14 (Instructions | and 2).) The document requests also fail to
limit the scope to the relevant employees (Chen, Ho, and Wang) or time period (when Chen, Ho,
and Wang were actually employed at Micron). As a result, these defective requests fall well
outside the reach of Rule 17(c). See, e.g., Reed, 726 F.2d at 577 (affirming denial of subpoena
seeking entire arson investigation files).

Micron therefore offers a practical solution to these requests. Micron requests that the
Court modify Requests 1-5 and 7 so that they require Micron to produce non-privileged
documents, identified through a reasonably diligent search, sufficient to show each category of
requested information. Micron has already produced documents fitting this description, and it
will supplement its production if needed once its review of relevant files and records is complete.

(Stephens Decl. 4.)

B. Jinhua’s Remaining Document Requests Should Be Quashed

1. Draft Policies and Investigations (Requests 6 and 8)

Requests 6 and 8 seek internal drafts and revisions to Micron’s policies related to the
protection of its trade secrets, and “[dJocuments reflecting any investigation of alleged
misappropriation” by “anyone.”

Request 6: “Documents reflecting any drafts or revisions that Micron made to its policies

or procedures produced in response to Requests 2, 4, and 5, above, .. .” (Stephens Decl.,
Ex. A at 18.)

 

Request 8: “Documents reflecting any investigation of alleged misappropriation of
confidential or proprietary information, including Alleged Trade Secrets 1-8, by Kenny
Wang (a/k/a Wang Yongming), J.T. Ho (a/k/a Jianting Ho), Neil Lee (a/k/a Fuzhe Lee or

NAI-1518763473V7 -10- Case No. 3:18-cr-00465-MMC

MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
eo feo SN KN WO fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cr-00465-MMC Document 187 Filed Ola t/a Page 18 of 28

am,

Fuhze Li) or anyone else, and any punishment or disciplinary action taken against such
persons during the Relevant Time Period.” (Ud. at 18-19.)

In addition to suffering from defects of overbreadth and lack of specificity—for example,
Request 8 calls for “any investigation,” whether conducted by Micron or seemingly any other
entity, regarding misappropriation by “anyone,” regardless of whether that person is a party or a
complete stranger to this case—these requests fail because they seek privileged, inadmissible, and
wholly irrelevant material. First, these requests invade potential communications between
Micron and its attorneys made for the purpose of seeking legal advice regarding any need for
changes to its policies for the protection of trade secrets, as well as investigative efforts to
determine whether acts of misappropriation occurred. Such communications would fall squarely
under the protections of attorney-client privilege. See Upjohn Co. v. United States, 449 U.S. 383,
390 (1981) (attorney-client privilege applies in the context of an investigation conducted by a
company’s attorneys). These requests also call directly for production of protected attorney work
product, including both the draft policies themselves and attorney-prepared documents created in
the course of investigating possible misappropriation. Hickman v. Taylor, 329 U.S. 495, 510
(1947) (The attorney work product doctrine protects “written statements, private memoranda and
personal recollections prepared or formed by an adverse party’s counsel in the course of his legal
duties.”). A Rule 17(c) subpoena “should be quashed or modified if it calls for privileged
matter.” Reyes, 239 F.R.D. at 598 (quotation and citations omitted).

Second, Requests 6 and 8 call for inadmissible documents. Hearsay exceptions related to
Jinhua’s mental state or for business records would not apply to these documents, which Chen,
Ho, and Wang would not have seen, see Fed. R. Evid. 801, 803, and which may include attorney
summaries, notes, and memoranda. See Reyes, 239 F.R.D. at 600 (opining that attorney notes,
summaries, and memoranda related to witness interviews “include[] only hearsay’).

Third, even if Requests 6 and 8 did not impermissibly demand privileged, inadmissible
material, they do not seek relevant evidence. Micron’s draft policies and procedures are not
relevant to whether Trade Secrets 1-8 qualify as legally-protectable trade secrets. Only final,

implemented polices are relevant in assessing a victim’s reasonable protective measures.

NAI-1518763473v7 -ll- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
oO Oo ND OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case $:18-cr-O0465 IMC Document 187 Filed 002 Ti Page 19 of 28

Similarly, any investigation that Micron conducted regarding acts of misappropriation after-the-
fact has no bearing on whether Micron’s protective measures were reasonable. See 18 U.S.C.
§ 1839(3). Nor can Jinhua claim that any investigation Micron undertook regarding whether
misappropriation occurred is relevant to the ultimate question in this case—whether Jinhua
participated in a scheme to misappropriate Micron’s trade secrets. See 18 U.S.C. § 1832(a).
“[A]Jn attorney’s formal opinion about whether any crimes were committed would not be relevant
evidence—that determination is for a jury of [defendant’s] peers to make.” Reyes, 239 F.R.D. at
600.
2. Reverse Engineering by Micron (Requests 10-12)

Requests 10-12 concern efforts by Micron to reverse engineer competitors’ DRAM
technology—spanning all of Micron’s competitors, all aspects of DRAM technology, and a time
period ranging from June 1, 2012 through the present—as well as a broad array of licensing

agreements.

Request 10: “Reverse engineering or ‘Competitor Analysis’ reports prepared by Micron
reflecting Micron’s analysis of other companies’ DRAM technology, including reports that
relate to DRAM technology by Elpida, Samsung, and/or Hynix that were prepared between
January 1, 2013 and the present.” (Stephens Decl., Ex. A at 19.)

Request 11: “Third-party reverse engineering reports (e.g., Techlnsights, Chipworks) that
were purchased by Micron regarding Elpida’s, Samsung’s and/or Hynix’s DRAM
technology dated between January 1, 2013 and the present.” (/d.)

Request 12: “Documents reflecting Micron’s attempts to reverse engineer Elpida’s 25 nm
DRAM device from June 1, 2012 through December 31, 2013 and any licensing agreements

entered into between Micron or Elpida and any third parties regarding the production,
development or manufacture of 25nm DRAM technology and/or devices.” (Jd.)

First, these requests bear no relevance to the elements the government must prove at trial.
See Layton, 90 F.R.D. at 516 (“A mere hope that the documents, if produced, may contain
evidence favorable to the defendant’s case will not suffice.”); Vought, 69 F.3d at 1502 (“Vague
and conclusory assertions of relevance” are not sufficient.). Any effort Micron made to
understand its competitors’ technology, and any licensing agreements it entered—even if limited
to the technology at issue and the time period relevant to this case, which these requests are not—
has no bearing on whether Trade Secrets 1-8 qualify for trade secret protection, see 18 U.S.C. §

1839(3), or whether Jinhua received, possessed, or conspired to steal them. See 18 U.S.C. §

NAI-1518763473v7 -12- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
nh of UG

oO CO NN DN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cr-00465-MMC Document 187 Filed 06/2 ue Page 20 of 28

(ae,

1832(a).

Second, to the extent Jinhua plans to use documents obtained through Requests 10-12 for
the truth of the matter asserted, the admissibility requirement poses a second, independent basis to
quash them. Nixon, 418 U.S. at 700. These requests—such as the nebulous demand for
“documents reflecting” Micron’s attempts to reverse engineer technology—call for hearsay
documents without any apparent exception. See Fed. R. Evid. 801. And if Jinhua’s aim is to
collect impeachment material, “[t]he Ninth Circuit has also made clear that seeking documents or
other materials solely for purposes of impeachment ‘is generally insufficient to justify the pretrial
production of documents . . . .’ Johnson, 2008 WL 62281, at *2 (quoting Fields, 663 F.2d at 881).

Finally, Requests 10-12 fall short of the specificity required for a Rule 17(c) subpoena,
because they do not seek specific, identifiable documents. See Reed, 726 F.2d at 577 (explaining
that Rule 17(c) “was not intended . . . to allow a blind fishing expedition seeking unknown
evidence”) (citation omitted). Instead, these requests span an eight-year time frame and lack any
clear limitation regarding the aspect of DRAM technology or competitor companies involved.
This breadth, coupled with the Instructions’ mandate that Micron produce any and all responsive
documents, “suggests that [Jinhua] ‘seeks to obtain information helpful to the defense by
examining large quantities of documents, rather than to use Rule 17 for its intended purpose—to
secure the production for a court proceeding of specific admissible evidence.’” Reyes, 239 F.R.D.
at 605-06 (quoting Louis, 2005 WL 180885, at *5) (“Where, as here, a defendant requests any
and all information related to a particular policy or procedure, courts have rejected such requests
as an abuse of Rule 17(c).”).

Rather than identify specific evidence subject to subpoena, Jinhua appears to have
concocted “a particular theory of defense”—that some elements of what the government has
identified as Micron’s trade secrets may appear in reverse engineering reports, or in licensed
technology’—“and then cast[] a wide net with the goal of reeling in something to support it.”

Reyes, 239 F.R.D. at 606. But courts, including courts in this District, reject this approach. See

 

7 Without seeing Jinhua’s ex parte motion for issuance of the subpoena, Micron can only
speculate as to the explanation for Jinhua’s wide-ranging requests.

NAI-1518763473v7 -13- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
aA F&F WwW NH

Oo CO ~1 SN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cr-0O0465-MMC Document 187 Filed 06/2 Page 21 of 28

om

id. (“A specific theory of defense, however, is not the same thing as a request for specific
information. Rule 17(c) demands the latter, and [defendant’s] subpoena provides only the
former.”); see also Johnson, 2008 WL 62281, at *4 (citing Arditti, 955 F.2d at 346) (“The
requirement of ‘specificity’ under Rule 17 is not satisfied if the defendant does not know what the
evidence consists of or what it will show.”).
3. Recruitment Efforts by Micron (Requests 16-17)

Requests 16-17 demand documents related to Micron’s recruitment of employees from

other “technology companies,” without any limitation as to which companies or which

employees, and covering a time period lasting three years.

Request 16: “Documents reflecting Micron’s policies and procedures regarding the
recruitment of employees from other technology companies during the Relevant Time
Period.” (Stephens Decl., Ex. A at 20.)

Request 17: “Documents reflecting Micron’s recruitment of, or attempts to recruit, any
employees from other technology companies, including Samsung, Hynix, UMC, Elpida,
Rexchip, or Powerchip during the Relevant Time Period.” (/d.)

These requests, too, do not seek relevant evidence. Micron’s recruiting efforts and
practices have nothing to do with the elements the government must prove at trial—that Trade
Secrets 1-8 qualify for trade secret protection, see 18 U.S.C. § 1839(3), and that Jinhua received,
possessed, or conspired to steal them. See 18 U.S.C. § 1832(a).

These requests also do not target admissible evidence. Rather, they call for hearsay
documents without any apparent exception. See Fed. R. Evid. 801; Johnson, 2008 WL 62281, at
*2 (quoting Fields, 663 F.2d at 881) (Rule 17(c) subpoena not intended to procure impeachment
evidence).

Nor do these requests meet the specificity requirement. Sweeping requests for documents
reflecting Micron’s recruitment—and even attempts to recruit—any employee from any other,
unspecified technology company for a three-year period are a far cry from the subpoena for
“certain tapes, memoranda, papers, transcripts, or other writings relating to certain precisely
identified meetings” approved by the court in Nixon. 418 U.S. at 688.

4, Micron’s Competitive Analyses and Communications (Requests 21-22)

Request 21-22 make a broad demand for unspecified documents “reflecting Micron’s

NAI-1518763473v7 -14- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
ao nN DBD A F&F |] NY

‘Oo

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cr-00465-MMC Document 187 Filed 06/2 ee Page 22 of 28

 

an

analysis” of the business impact of UMC and Jinhua entering the DRAM market, and any
attempts Micron made to convince Jinhua to license Micron’s DRAM technology instead,

“including all communications between Micron and UMC on this subject.”

Request 21: “Documents reflecting Micron’s analysis of how Micron’s potential sales and
business would be affected by Jinhua’s Technology Cooperation Agreement with UMC and
UMC and Jinhua’s entrance into the DRAM market.” (Stephens Decl., Ex. A at 20.)

Request 22: “Documents reflecting Micron’s attempt(s) to convince UMC to terminate its
Technology Cooperation Agreement with Jinhua and convince Jinhua to license DRAM
technology from Micron instead, including all communications between Micron and UMC
on this subject.” (/d.)

These requests again fail the relevancy test. See Nixon, 418 U.S. at 688, 700. Micron’s
analysis of the potential impact of the partnership between UMC and Jinhua, or the two
companies’ entrance into the DRAM market, has no bearing on whether Trade Secrets 1-8 qualify
for protection under federal law, or whether Jinhua participated in a scheme to misappropriate
them. The same is true for any effort Micron made to convince UMC and Jinhua that Jinhua
should license DRAM technology from Micron. If anything, these requests appear related to
Micron’s damages, which will not be at issue in the criminal trial until the time of sentencing.

Requests 21-22 also do not seek admissible evidence. To the extent Jinhua wants to use
them for the truth of the matter asserted, they appear to sweep in hearsay not subject to the
business records exception. See Fed. R. Evid. 801.

Finally, Requests 21-22 do not identify specific documents for production. Jinhua again
appears to interested in testing potential theories for its defense—this time related to Micron’s
possible concerns about the competitive impact of UMC and Jinhua entering the DRAM
market—by combing through Micron’s documents. But again, this directly contravenes the
purpose of a Rule 17(c) subpoena, and courts do not permit it. See Reyes, 239 F.R.D. at 606. (“A
specific theory of defense, however, is not the same thing as a request for specific information.
Rule 17(c) demands the latter, and [defendant’s] subpoena provides only the former.”). Rule
17(c) does not allow a criminal defendant to issue a subpoena “merely seeking [documents] in the
event they do exist.” See Johnson, 2008 WL 62281, at *1, *4 (rejecting application of criminal

defendant—accused of felony battery—for Rule 17(c) subpoenas seeking records regarding

NAL-1518763473v7 -15- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
oO f©& YN DB Ww F&F WwW WH =

Ny NHN NHN NH NH NV NH NY NO Se Ee EF Ee ES OO ESO ESO Ee el
eo SN BDH A FP WD NH FH Oo Oo Fe JN DH FSF WY KY KF S&

Case $:18-cr-O0465,MIMC Document 187 Filed 06/2 Us Page 23 of 28

complaints against the arresting officers and medical treatment of the alleged battery victim,
reasoning that a request for documents “on the possibility that the events may not have happened
as described by the officers or the purported victim . . . is not specific enough to warrant the
issuing of Rule 17(c) subpoenas”). A request for documents based only on the speculative
possibility of their existence “is not merely an improper fishing expedition,” it is “a net cast
blindly from an ocean troller in the mere hope of dredging some speculative treasure from the
bottom of the sea.” Id.

5. Micron’s “Final List” of Development Tools (Request 15)

Request 15 seeks “Documents reflecting the final list of the development and production
tools, equipment and machines used to design and manufacture Micron’s 25nm DRAM devices.”
(Stephens Decl., Ex. A at 20.) As with Jinhua’s earlier document demands, this request is
irrelevant: whether or not Micron made changes to its 25nm DRAM production tools after Jinhua
stole Micron’s trade secrets in no way absolves Jinhua of the theft. Interim versions of Micron’s
tool list are entitled to trade secret protection. Jinhua is not accused of misappropriating Micron’s
“final list”; it is accused of misappropriating eight specific trade secrets and only documents
related to those trade secrets are relevant.

Moreover, even if Request 15 sought relevant information—such as if one or more of the
alleged trade secrets in the Indictment includes or is included in the tool lists—the request would
still be impermissible because Jinhua already has this information in its possession or can obtain
the information from the government. Broad protections and procedures already exist for
criminal defendants to obtain such materials through Rule 16, the government’s Brady/Giglio®
obligations, and the Jencks Act (18 U.S.C. § 3500). Documents that can be obtained from the
prosecution are procurable in advance of trial, and therefore cannot be obtained by a Rule 17(c)

subpoena. See United States v. Beckford, 964 F. Supp. 1010, 1031-32 (E.D. Va. 1997).

6. Communications with U.S. and Taiwan Governments (Requests 18-19)

 

Requests 18-19 demand documents “reflecting communications between Micron and the

 

8 Brady v. Maryland, 373 U.S. 83, 87-88 (1963); Giglio v. United States, 405 U.S. 150,
154 (1972).
NAL-1518763473v7 -16- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
wn F&F Ww bd

o Oo “SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case $:18-cr-00465- MMC Document 187 Filed 06/242 Page 24 of 28

United States Government or the Taiwanese Government” related to Micron’s request that the

government criminally prosecute Jinhua, and the allegations in Jinhua’s criminal indictment.

Request 18: “Documents reflecting communications between Micron and the United States
Government or the Taiwanese Government relating to the allegations in the indictment that
Jinhua conspired with UMC and the individual defendants to knowingly misappropriate,
copy and/or receive or possess Micron’s alleged trade secrets.” (Stephens Decl., Ex. A at
20.)

Request 19: “Documents reflecting communications between Micron and the United States
Government or the Taiwanese Government relating to Micron’s request to the government
to criminally prosecute UMC and Jinhua.” (/d.)

Jinhua can obtain Micron’s communications with the United States government from the
prosecution. In other words, this information is “otherwise procurable reasonably in advance of
trial by exercise of due diligence.” Nixon, 418 U.S. at 699.

And while Requests 18-19 also purport to seek Micron’s communications with the
Taiwanese Government, Taiwan is not a party to this action, and the communications have no
relevance to this case. Jinhua should not be permitted to use a Rule 17(c) subpoena to circumvent
possible restrictions on the availability of these communications from Taiwanese authorities.

7. Micron’s DRAM Plans in China (Request 20)

Request 20 calls for “Documents reflecting Micron’s plans to manufacture and/or sell
Micron’s DRAM products in China during the Relevant Time Period.” (Stephens Decl., Ex. A at
20.)

As a threshold matter, the request fails for the same reason as Requests 10-12, 16-17, and
21-22: it seeks material that is not relevant, admissible, or specific. See Nixon, 418 U.S. at 699-—
700. Micron’s plans to sell DRAM in China have nothing to do with the questions at issue in this
criminal action: did Jinhua conspire with UMC and the individual co-conspirators to
misappropriate Micron trade secrets? To the extent the documents would be submitted to prove
the truth of any statements they contain, they represent inadmissible hearsay. And the documents
sought comprise a broad category—not specific documents reasonably believed to be in Micron’s
possession.

Of equal importance, information summarizing Micron’s business plans is contained in its

publicly-available SEC filings, which anyone with access to the internet may access. Such

NAI-1518763473v7 -17- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
oOo CO NHN DBD OH FP WO HY —

NY wo NY ND WH HY NY NY NO §-— =| =| FEF FEF FEO Ee OO See ee
ao oN KN OU PRUWwGLUlULN OCU lUCOOllUlUlCTNOF ONS ODN OND

Case $:18-cr-00465 MC Document 187 Filed 06/2 Page 25 of 28

requests are therefore not a proper subject for a subpoena. See Collins, 2013 WL 1089908, at *4,
*5 (citing Nixon, 418 U.S. at 699) (quashing request for victim eBay’s press releases regarding
denial of service attacks, explaining that “[t]hese documents are publicly available and thus
plainly not proper subjects of a subpoena request.”).
8. Micron’s Trade Secret and Patent Analyses (Requests 9 and 13)

Both Request 9 and Request 13 purport to require production of documents reflecting
investigation and analysis of legal questions: whether Micron’s trade secrets are “legitimate” and
“protectable,” and whether UMC and Jinhua’s jointly-filed patents were “similar to, derived from,

or based on alleged Trade Secret 2 and/or Trade Secret 6.”

Request 9: “Documents reflecting any investigation or analysis regarding whether alleged
Trade Secrets 1-8 constitute legitimate, protectable trade secrets.” (Stephens Decl., Ex. A
at 19.)

Request 13: “Documents reflecting any Micron investigations or analyses into the five
patents and one patent application identified in the Indictment at Paragraphs 32 and 45 that
UMC and Jinhua jointly filed in the U.S. Patent and Trademark Office from approximately
September 2016 through March 2017, including any analysis demonstrating whether

Micron believed the patents and patent application were similar to, derived from, or based
on alleged Trade Secret 2 and/or Trade Secret 6.” (d.)

Requests 9 and 13 should be quashed for the same reasons discussed previously. The
documents sought are not relevant: legal advice from Micron’s attorneys regarding protectability
of Micron’s trade secrets, and whether Jinhua’s patents reflect their misappropriation, “would not
be relevant evidence—that determination is for a jury of [defendant’s] peers to make.” Reyes,
239 F.R.D. at 600 (quashing subpoena request seeking “an attorney’s formal opinion about
whether any crimes were committed”). Nor would the conclusions of any such analysis be
admissible for the truth of the matter asserted: “[T]he second-hand reflections, findings, and
conclusions of investigating attorneys” are hearsay. Jd.

Yet even apart from these threshold defects, Requests 9 and 13 should be quashed because
they seek documents protected by attorney-client privilege and work-product doctrine. See
Reyes, 239 F.R.D. at 598 (quoting WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 275;
Tomison, 969 F. Supp. at 597-98) (“[A] Rule 17(c) subpoena should be quashed or modified if it

calls for privileged matter.”) (internal quotation marks omitted).

NAI-1518763473v7 -18- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
bk WwW Nh

Oo co JT HD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cr-00465 MMC Document 187 Filed o6/21/24 Page 26 of 28

These requests would encompass confidential communications between Micron and its
attorneys made for the purpose of seeking legal advice regarding whether Trade Secrets 1-8
qualify as trade secrets, and whether Jinhua’s patent filings demonstrate misappropriation—in
other words, information protected by attorney-client privilege. See Upjohn Co., 449 U.S. at 390
(attorney-client privilege applies in the context of an investigation conducted by a company’s
attorneys). They also would encompass protected attorney work product: “written statements,
private memoranda and personal recollections prepared or formed by an adverse party’s counsel
in the course of his legal duties.” Hickman, 329 U.S. at 510.

Jinhua has no basis to demand production of documents falling in either category.

Rule 17(c) was not “designed to eliminate the burdens of the adversarial process.” Reyes, 239
F.R.D. at 600 (citing Hickman, 329 U.S. at 516 (Jackson, J., concurring)). “Not even the most
liberal of discovery theories can justify unwarranted inquiries into the files and the mental
impressions of an attorney.” Hickman, 329 U.S. at 510.

9. Micron’s Analysis of the Value of Its Trade Secrets (Request 14)

Finally, Request 14 seeks “Documents reflecting any Micron analysis of the economic
value of Alleged Trade Secrets 1-8.” (Stephens Decl., Ex. A at 19.) This request should be
quashed because it seeks information that is not relevant or admissible, and which is protected by
attorney-client privilege and the work-product doctrine.

First, because quantification of the value of a trade secret is not an element of the offense
with which Jinhua has been charged, see 18 U.S.C. § 1839(3) (defining a trade secret as
information that derives independent economic value from not being generally known), this
information would be relevant only for Jinhua’s sentencing and therefore should be quashed. See
US.S.G. § 2B1.1.

Second, the requested documents are inadmissible hearsay. See Collins, 2013 WL
1089908, at *4 (quoting Reyes, 239 F.R.D. at 600) (reasoning that “any one-time financial
evaluation of the loss or damage caused by what this unusual and perhaps unprecedented event at
eBay ‘lack{s] the hallmarks of reliability that justify the admission of run-of-the-mill business

records’”).

NAI-1518763473v7 -19- Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 

 
eo So NO HW BP WD NY

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case $:18-cr-O0465 NIMC Document 187 Filed Oer2dien Page 27 of 28

Finally, to the extent this request extends to documents protected by attorney-client
privilege and the work product doctrine, such materials are not properly the subject of a
Rule 17(c) subpoena. Reyes, 239 F.R.D. at 598.
V. CONCLUSION

A Subpoena served under Rule 17(c) must request specific, relevant, admissible, non-
privileged material not otherwise obtainable reasonably in advance of trial through due diligence.
Jinhua’s subpoena fails this test, instead targeting discovery for other pending litigation between
the parties. Micron therefore respectfully requests that the Court modify Requests 1-5 and 7, and

quash Requests 6 and 8-22.

Dated: June 21, 2021 Respectfully submitted,

JONES DAY

By: s/ Neal J. Stephens
Neal J. Stephens

Counsel for Victim
MICRON TECHNOLOGY, INC.

 

NAI-1518763473v7 - 20 - Case No. 3:18-cr-00465-MMC
MICRON TECHNOLOGY, INC.’S MOTION TO QUASH

 
ge 28 of 28

nm

Case 3:18-cr-
cr-O0465-MMC Document 187 Filed 06/21/21 Pal

~y9 401510 ON
anos LolyLsid sn yus
HNGOS A NVSNS

cos d ic Nor Wa
QaAigzoau
